DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 06/10/2022. Claims 1-20 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with YongJoon William Lee, applicant’s representative with Reg, No. L1251, on 07/13/2022.
The application has been amended as follows: 
In the claims:
	Claim 4:	Cancelled.
	Claim 5:	Replace “claim 4” in line 1 with -- claim 3 --
	Claim 19:	Cancelled.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3, 5-18 and 20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a display device, in which a carbon layer is applied instead of a cover window, capable of minimizing movement during the manufacturing process and reducing the possibility of generation of defects caused by the movement during the manufacturing. Independent claims 1 and 17 identify the uniquely distinct limitation, “the carbon layer includes a halogen, a region arranged in a simple cubic (SC) structure, and a region arranged in a hexagonal close packed (HCP) structure.” The closest prior arts, all discussed in the previous Office action dated 03/11/2022, either singularly or in combination, fail to anticipate or render obvious the above underlined limitation arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626